—In an action to recover damages for personal injuries, etc., (1) the defendant appeals (a) from a judgment of the Supreme Court, Kings County (Rappaport, J.), entered March 20, 1998, which, upon a jury verdict, is in favor of the infant plaintiff and against it in the principal amount of $250,000, and (b), as limited by its brief, from so much of an order of the same court, dated July 20, 1998, as denied its motion to set aside the verdict as against the weight of the credible evidence and as excessive, and (2) the plaintiffs cross-appeal from the judgment.
Ordered that the cross appeal is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The infant plaintiff sustained severe burns to her face and chest resulting in permanent scarring when she came into contact with an exposed steam pipe in her bedroom. Contrary to the defendant’s contentions, the plaintiffs adduced sufficient evidence from which a jury could rationally conclude that the defendant was negligent in failing to insulate the steam pipe (see, Cohen v Hallmark Cards, 45 NY2d 493). Moreover, upon our review of the record, we find that the verdict is based upon a fair interpretation of the evidence (see, Brown v New York *526City Hous. Auth., 250 AD2d 719; Morinia v New York City Hous. Auth., 250 AD2d 657; Nicastro v Park, 113 AD2d 129).
The defendant’s remaining contentions are without merit or do not require reversal. Ritter, J. P., Altman, Krausman and Florio, JJ., concur.